Order entered September 21, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00973-CV

                       RIGGS & RAY, P.C., Appellant/Cross-Appellee

                                               V.

                    STATE FAIR OF TEXAS, Appellee/Cross-Appellant

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16070

                                            ORDER
       Before the Court is appellant’s September 19, 2018 unopposed motion for extension of

time to file reply and cross-appellee’s brief. We GRANT the motion and ORDER the brief be

filed no later than October 15, 2018.


                                                       /s/   ADA BROWN
                                                             JUSTICE